DETAILED ACTION
This communication is responsive to Application 16/47,232 filed June 11, 2019.  Claims 1-7 are subject to examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
It appears the semicolons following steps a-d should either be commas or colons rather than semi-colons as they appear to be preambles/explanations to the steps.  
The limitation should be a gateway and a plurality of terminal devices as further limitations use the term terminal devices indicating more than one.
Appropriate correction by the Applicant is required for all informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out the definition of “the any terminal”.  The Examiner interprets this is as “the corresponding terminal”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-7 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereafter Song) US Patent Publication 2018/0027495 A1 in view of Lim, et al. (hereafter Lim) US Patent Publication 2017/0071010 A1, and in further view of Babaei, et al. (hereafter Babaei) US Patent Publication 2018/0042016 A1.

Regarding Claim 1, Song teaches A low power wide area network (LPWAN) communication mechanism, comprises: a low power wide area network system architecture consisting of a gateway and (eNodeB 210) a plurality of terminal devices (UE 102-105);  (Song: [0039] "access network 120 may include...Low Power Wide Area ( LPWA) technology such as Narrow Band (NB) IoT (NB-IoT) technology", and [0045, Fig. 2] "Access network 120 may include eNodeB 210 (corresponding to base station 130), a mobility management entity (MME) 230, a serving gateway (SGW) 240, a packet data network gateway (PGW) 250, and a home subscriber server (HSS) 260);
each terminal device (UE) being preloaded with a network identification (group ID), (Song: [0087] "HSS 260 may update UE record for UE device 110 to include a wakeup signature beacon trigger service and may identify UE device 110 as being a member of the wakeup group by including the wakeup group ID in the UE profile", or [0114] "The message from MME 230 to MTC-IWF device 160 may include information identifying UE device 110, such as a telephone number or another identifier associated with UE device 110"),
wherein the LPWAN communication mechanism at least includes the following processes: a. granting network access applications, the gateway broadcasts a set of beacons comprising network ID and system frame information; (Song: [0065] "Wakeup message manager 460 may identify one or more eNodeBs 210 serving UE devices 110 associated with the wakeup request group ID included in the received wakeup request and may instruct the identified eNodeBs 210 to generate signature beacons associated with the mapped signature beacon ID", and [0021] "The wireless signature beacon signal may include a constant amplitude zero autocorrelation waveform, such as, for example, a Zadoff-Chu sequence and/or another type of constant amplitude zero autocorrelation waveform. The trigger type may identify a particular wakeup process that instructs the wireless communication device to perform at least one of exiting a power saving mode immediately, exiting the power saving mode at a scheduled time in the future, attaching to the wireless access network, contacting a server device to request instructions, reporting a particular metric to the server device, and/or another type of action associated with a process of waking up from a power saving mode [i.e. system frame info]");
when each terminal device receives the beacons broadcasted by the gateway (eNodeB 210), a network access request message (attach/re-attach) must be sent to the gateway if a network ID (signature) that the terminal device belongs to matches with the network ID in the beacon; (Song: [0098-0099, Fig. 11] "[eNB 210] generating a signature beacon based on a signature ID (block 1140), and transmitting the signature beacon (block 1150)...A response may be received from a UE device 110 (block 1160) and MME 230 may be informed that UE device 110 is ready (block 1170). For example, once UE device 110 wake up, UE device 110 may contact eNodeB 210 to attach or re-attach to access network 120", and [0107, Fig. 123] "A matching signature may be detected (block 1270) and the power saving mode may be exited to wake up the device and/or to re-attach to a network (block 1280)")
Song teaches the LPWAN network with a gateway and a plurality of terminals broadcasting beacons with a network ID and system information, and the terminals comparing the network signature and attaching if it compares to its network, but does not explicitly teach the gateway periodically granting a semi-persistent scheduling (SPS) cycle comprising at least one SPS frame to provide service to the networked terminal devices; b. allocating the SPS frames[[;]]: when the gateway receives the network access request message sent from the terminal devices, a network access grant message is sent to the terminal devices that sent the network access request messages; and simultaneously the SPS frames within the system frame information are allocated sequentially to the terminal devices that send the network access request message; and d. activating a SPS cycle service[[;]]: in each SPS cycle, a data reception window is activated by the gateway according to each allocated SPS frames; the SPS frames that the networked terminal devices belong to are activated synchronously within each SPS cycle in order for the networked terminal devices to perform a data transmission with the gateway during each SPS cycle and ensure the data transmitted by other terminal devices does not overlap with each other.
 the gateway (base station) periodically granting a semi-persistent scheduling (SPS) cycle comprising at least one SPS frame to provide service to the networked terminal devices; (Lim: [0042] "In order to allocate SPS to any terminal, a radio resource control (RRC) reconfiguration process between a base station and the terminal is first performed to perform a process of configuring the SPS (SPS configuration). The base station transmits an RRC reconfiguration message including an SPS period, an SPS cell-radio network temporary identifier (C-RNTI), a main SPS parameter, and the like, to the terminal (S100). In an exemplary embodiment of the present invention, a plurality of SPS periods that are usable are included and transmitted in the RRC reconfiguration message");
b. allocating the SPS frames[[;]]: when the gateway (base station) receives the network access request message  (SPS request) sent from the terminal devices, a network access grant (uplink) message is sent to the terminal devices that sent the network access request messages; (Lim: [0044] "the terminal performs a process for requesting uplink SPS (SPS request) for the purpose of data transmission by the SPS in an uplink. In the case in which a physical uplink control channel (PUCCH) allocated to the terminal for a scheduling request (SR) is present, the terminal transmits the SR through the corresponding PUCCH (S120), and the base station allocates uplink resources in which the terminal transmits a buffer state report (BSR) through a physical downlink control channel (PDCCH) (uplink (UL) grant transmission) (S130). The terminal transmits the BSR in the allocated uplink resources through a physical uplink shared channel (PUSCH) (S140). Here, the terminal transmits an SPS BSR for requesting uplink SPS allocation");
and simultaneously the SPS frames within the system frame information are allocated sequentially to the terminal devices that send the network access request message; (Lim: [0048] "The terminal receives the PDCCH including the SPS allocation information, and periodically transmits packets through the PUSCH in the allocated SPS resources on the basis of the PDCCH including the SPS allocation information (S160 to S180). The SPS transmission indicates that the terminal periodically transmits the packets in the uplink depending on the allocated SPS resources" interpreted as the SPS frames are sequentially allocated);
and d. activating a SPS cycle service[[;]]: in each SPS cycle, a data reception window is activated by the gateway according to each allocated SPS frames;  (Lim: [0046, Fig. 1] "the base station performs the SPS on the basis of the SPS BSR, and transmits SPS activation information depending on the performing of the SPS through the PDCCH to inform the terminal of radio resource allocation depending on the SPS (S150)");
the SPS frames that the networked terminal devices belong to are activated synchronously within each SPS cycle in order for the networked terminal devices to perform a data transmission with the gateway during each SPS cycle and ensure the data transmitted by other terminal devices does not overlap with each other.  (Lim: [0048, Fig. 1] "The terminal receives the PDCCH including the SPS allocation information, and periodically transmits packets through the PUSCH in the allocated SPS resources on the basis of the PDCCH including the SPS allocation information (S160 to S180). The SPS transmission indicates that the terminal periodically transmits the packets in the uplink depending on the allocated SPS resources" which is interpreted that the UL do not overlap or interfere with other transmissions).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Song to include the teachings of Lim in order to allocate and activate  SPS intervals in a LPWAN network (Lim; 0042-0048]). 
Continuing, the combination of Song and Lim does not explicitly teach c. setting a SPS frame activation time[[;]]:when the terminal devices receive the network access grant message sent from the gateway, the terminal devices immediately start a timer according to the system frame information in order to make the SPS frames which the networked terminal devices belong to are able to be reactivated repeatedly in each SPS cycle;
However Babaei does teach c. setting a SPS frame activation time[[;]]:when the terminal devices receive the network access grant message sent from the gateway, the terminal devices immediately start a timer according to the system frame information in order to make the SPS frames which the networked terminal devices belong to are able to be reactivated repeatedly in each SPS cycle; (Babaei: [0175] "the UE MAC entity may stop the sequentially restarting the sCellDeactivationTimer after the semi-persistent scheduling is implicitly or explicitly released on the SCell. In an example, before, during and after SPS is initialized/activated, the MAC entity may restart the timer according to dynamic grants, e.g., restart the timer in response to receiving dynamic grants. In response to receiving a dynamic PDCCH grant in a TTI, the MAC entity may start/restart the sCellDeactivationTimer");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Song and Lim to include the teachings of Babaei in order for a terminal to activate a timer for use with SPS frames (Babaei; [0175]). 

Regarding Claim 2, The LPWAN communication mechanism of claim 1, the combination of Song, Lim, and Babaei teaches wherein the LPWAN communication mechanism sequentially repeats the step a to the step d at a preset time interval  wherein the LPWAN communication mechanism sequentially repeats the step a to the step d at a preset time interval (packet arrival period=10).  (Lim: [0070] "As shown in FIG. 5, uplink packets arrive in a time in which a sub-frame index of each frame is 1 per period P=10 (packet arrival period=10), and are buffered in the buffer of the terminal. When any resource is not allocated for the uplink, the terminal transmits a pre-allocated PUCCH to the base station in order to inform the base station of an SR. The base station allocates uplink resources for BSR transmission of the terminal through a PDCCH (N.sub.proc=4 sub-frame in an example of FIG. 5) after receiving the PUCCH (SR) and processing scheduling. The terminal transmits the PUSCH including the BSR through the allocated uplink resources, and the base station informs the terminal of radio resource allocation through the PDCCH including the SPS activation information on the basis of the BSR. In this case, an SPS period is preset (period 10 sub-frame in FIG. 5) in the RRC reconfiguration process, and an SPS transmission point in time is a point in time after N.sub.proc=4 sub-frame from a sub-frame in which the PDCCH including the SPS activation information is transmitted. The terminal periodically transmits packets through the PUSCH through the allocated SPS resources. In an example of FIG. 5, the SPS transmission is performed at a period of ten sub-frames in a sub-frame 9 of each frame. When it is assumed that D.sub.rx=2 (D.sub.rx indicates a time required for receiving and decoding a packet) sub-frames are required for receiving the PUSCH and decoding the packet in the base station, a packet transmission delay corresponds to 21 sub-frames in FIG. 5. Since a length of the sub-frame is 1 ms in the LTE, a packet transmission delay time becomes 21 ms").
The rational and motivation for adding this teaching of Lim is the same as for Claim 1.

Regarding Claim 3, The LPWAN communication mechanism of claim 1, the combination of Song, Lim, and Babaei teaches wherein the SPS cycle is composed of a plurality of SPS frames and at least one buffering frame;  (Lim: [0045] "The size of the data that are to be transmitted per SPS period rather than the size of the entire data that are currently waiting in a buffer of the terminal is provided, such that the base station may more efficiently perform SPS allocation. Here, the SPS period may be one period selected among a plurality of SPS periods that the terminal receives from the basis station in an SPS configuration process and are usable");
when the gateway receives the data sent by the terminal device corresponding to each of the SPS frames, a feedback signal is sent to the corresponding terminal device synchronously; (Lim: [0046, Fig. 1] "After the base station receives the SPS BSR from the terminal, the base station performs the SPS on the basis of the SPS BSR, and transmits SPS activation information depending on the performing of the SPS through the PDCCH to inform the terminal of radio resource allocation depending on the SPS (S150)");
the any terminal device that has not received the feedback signal from the gateway is able to perform data transmission with the gateway via the next at least one buffering frame.  (Lim: [0048] "The terminal receives the PDCCH including the SPS allocation information, and periodically transmits packets through the PUSCH in the allocated SPS resources on the basis of the PDCCH including the SPS allocation information (S160 to S180). The SPS transmission indicates that the terminal periodically transmits the packets in the uplink depending on the allocated SPS resources"). 
The rational and motivation for adding this teaching of Lim is the same as for Claim 1.

Regarding Claim 4, The LPWAN communication mechanism of claim 1, the combination of Song, Lim, and Babaei teaches wherein the LPWAN communication mechanism repeatedly re-executes the step a to the step d at a preset time interval; (Lim: [0070] "an SPS period is preset (period 10 sub-frame in FIG. 5) in the RRC reconfiguration process, and an SPS transmission point in time is a point in time after N.sub.proc=4 sub-frame from a sub-frame in which the PDCCH including the SPS activation information is transmitted");
the SPS cycle is composed of a plurality of SPS frames and at least one buffering frame;  (Lim: [0045] "The size of the data that are to be transmitted per SPS period rather than the size of the entire data that are currently waiting in a buffer of the terminal is provided, such that the base station may more efficiently perform SPS allocation. Here, the SPS period may be one period selected among a plurality of SPS periods that the terminal receives from the basis station in an SPS configuration process and are usable");
when the gateway receives data sent by the terminal device corresponding to each of the SPS frame, a feedback signal is sent to the corresponding terminal device synchronously; (Lim: [0046, Fig. 1] "After the base station receives the SPS BSR from the terminal, the base station performs the SPS on the basis of the SPS BSR, and transmits SPS activation information depending on the performing of the SPS through the PDCCH to inform the terminal of radio resource allocation depending on the SPS (S150)");
the any terminal device that has not received the feedback signal from the gateway is able to perform data transmission to the gateway via the next at least one buffering frame.  (Lim: [0048] "The terminal receives the PDCCH including the SPS allocation information, and periodically transmits packets through the PUSCH in the allocated SPS resources on the basis of the PDCCH including the SPS allocation information (S160 to S180). The SPS transmission indicates that the terminal periodically transmits the packets in the uplink depending on the allocated SPS resources").
The rational and motivation for adding this teaching of Lim is the same as for Claim 1.

Regarding Claim 5, The LPWAN communication mechanism of claim 1, the combination of Song, Lim, and Babaei teaches wherein the gateway via the SPS frames in the system frame information and in a manner of sending a network access grant message to the terminal devices that have sent network access request messages, the SPS frames in the system frame information are sequentially allocated to the terminal devices that have sent the network access request messages.  (Lim: [0044] "the terminal performs a process for requesting uplink SPS (SPS request) for the purpose of data transmission by the SPS in an uplink. In the case in which a physical uplink control channel (PUCCH) allocated to the terminal for a scheduling request (SR) is present, the terminal transmits the SR through the corresponding PUCCH (S120), and the base station allocates uplink resources in which the terminal transmits a buffer state report (BSR) through a physical downlink control channel (PDCCH) (uplink (UL) grant transmission) (S130). The terminal transmits the BSR in the allocated uplink resources through a physical uplink shared channel (PUSCH) (S140). Here, the terminal transmits an SPS BSR for requesting uplink SPS allocation").
The rational and motivation for adding this teaching of Lim is the same as for Claim 1.

Regarding Claim 6, The LPWAN communication mechanism of claim 1, the combination of Song, Lim, and Babaei teaches wherein the terminal device (UE device 110) first compares whether a network ID the terminal device belongs to and the network ID in the beacon are matched when each terminal device receives the beacon broadcasted by the gateway (eNodeB 210);  if the network ID (signature) the terminal device belongs to matches with the network ID in the beacon, a network access request message (attach/re-attach) is sent to the gateway. (Song: [0098-0099, Fig. 11] "[eNB 210] generating a signature beacon based on a signature ID (block 1140), and transmitting the signature beacon (block 1150)...A response may be received from a UE device 110 (block 1160) and MME 230 may be informed that UE device 110 is ready (block 1170). For example, once UE device 110 wake up, UE device 110 may contact eNodeB 210 to attach or re-attach to access network 120", and [0107, Fig. 12] "A matching signature may be detected (block 1270) and the power saving mode may be exited to wake up the device and/or to re-attach to a network (block 1280)").

Claim 7, The LPWAN communication mechanism of claim 1, the combination of Song, Lim, and Babaei teaches wherein the gateway via the SPS frames in the system frame information and in a manner of sending a network access grant message to the terminal devices that have sent network access request messages, the SPS frames in the system frame information are sequentially allocated to the terminal devices that have sent the network access request messages;  (Lim: [0044] "the terminal performs a process for requesting uplink SPS (SPS request) for the purpose of data transmission by the SPS in an uplink. In the case in which a physical uplink control channel (PUCCH) allocated to the terminal for a scheduling request (SR) is present, the terminal transmits the SR through the corresponding PUCCH (S120), and the base station allocates uplink resources in which the terminal transmits a buffer state report (BSR) through a physical downlink control channel (PDCCH) (uplink (UL) grant transmission) (S130). The terminal transmits the BSR in the allocated uplink resources through a physical uplink shared channel (PUSCH) (S140). Here, the terminal transmits an SPS BSR for requesting uplink SPS allocation");
The rational and motivation for adding this teaching of Lim is the same as for Claim 1.
and the terminal device first compares whether a network ID the terminal device belongs to and the network ID in the beacon are matched when each terminal device receives the beacon broadcasted by the gateway (eNodeB 210); if the network ID (signature) the terminal device belongs to matches with the network ID in the beacon, a network access request message (attach/re-attach) is sent to the gateway.   (Song: [0098-0099, Fig. 11] "[eNB 210] generating a signature beacon based on a signature ID (block 1140), and transmitting the signature beacon (block 1150)...A response may be received from a UE device 110 (block 1160) and MME 230 may be informed that UE device 110 is ready (block 1170). For example, once UE device 110 wake up, UE device 110 may contact eNodeB 210 to attach or re-attach to access network 120", and [0107, Fig. 12] "A matching signature may be detected (block 1270) and the power saving mode may be exited to wake up the device and/or to re-attach to a network (block 1280)").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416